Opinion issued September 12, 2013




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-13-00648-CV
                             ———————————
                IN RE HON. CHRISTOPHER DUPUY, Relator



      Original Proceeding on Petition for Accelerated Writ of Mandamus



                           MEMORANDUM OPINION

      By petition for writ of mandamus, relator Hon. Christopher Dupuy,

challenges the trial court’s denial of his motion to dismiss.1




1
      The underlying case is State of Texas ex rel. Hughes v. Dupuy, No. 13-CV-0701,
      in the 10th District Court of Galveston County, Texas, the Honorable Robert J.
      Kern presiding.
      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot and the stay granted by this court on July 29, 2013 is

hereby lifted.

                                 PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                        2